ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-02-02_JUD_01_PO_03_EN.txt. DISSENTING OPINION OF JUDGE PADILLA NERVO

I cannot concur in the Judgment of the Court in the present pro-
ceedings.

1 am unable to agree with the manner and reasoning through which the
Court easily disposed of and rejected the objections and arguments raised
against its jurisdiction to deal with the merits of the Application.

The Court might give the impression by the development of too dog-
matic and formalistic assertions that its main concern has been the search
for juridical foundations to justify a previously admitted premise of
somewhat axiomatic character.

That of course is not the case, but, in my view, the objections raised
have not been answered convincingly.

The formulation of general principles and the invocation of a settled
practice of the Court regarding certain issues in former decisions, do not
necessarily solve the problem in a case like the present one, which has
exceptional characteristics and very special features, and where juris-
diction and merits are interdependent from several points of view.

All these circumstances were in fact apparent in the Fisheries Juris-
diction case, Interim Protection, Order of 17 August 1972. The views |
then expressed are still valid now.

In the present proceedings a judgment is given regarding a State which
denies its consent to jurisdiction of the Court, which is not a party to
such proceedings, and whose rights as a sovereign State are placed in
jeopardy.

The claim of the Republic of Iceland to extend its fisheries jurisdiction
to a zone of 50 nautical miles around Iceland, has not been proved to be
contrary to international law.

The Court relies mainly as a source of its jurisdiction on the Exchange
of Notes of 1! March 1961, an agreement which the Republic of Iceland
contends has fully achieved its purpose and object, and the provisions
of which, it considers no longer to be applicable and, consequently,
terminated.

The Minister for Foreign Affairs of Iceland sent to the Registrar on
29 May 1972 a letter regarding the filing on 14 April 1972 of an Appli-
cation by the Government of the United Kingdom, instituting proceedings
against Iceland.

With that letter were sent several documents dealing with the back-

37
37 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

ground and termination of the agreement of 11 March 1961, and “with
the changed circumstances resulting from the ever-increasing exploitation
of the fishery resources in the seas surrounding Iceland”’.

The letter refers to the dispute with the United Kingdom who opposed
the 12-mile fishery limit established by the Icelandic Government in 1958,
and to the 1961 Exchange of Notes.

Iceland states that “the 1961 Exchange of Notes took place under
extremely difficult circumstances, when the British Royal Navy had been
using force to oppose the 12-mile fishery limit”.

In paragraph 4 of the United Kingdom Application instituting pro-
ceedings, it is said:

“The validity of this action was not accepted by the United King-
dom and fishing vessels from the United Kingdom continued to
fish inside the twelve-mile limit. There then ensued a number of
incidents involving, on the one hand, Icelandic coastguard vessels
and, on the other hand, British fishing vessels and fisheries protection
vessels of the Royal Navy.”

It appears from the above-quoted statements, that such circumstances
were not the most appropriate to negotiate and conclude the 1961 Agree-
ment. The Foreign Minister of Iceland further indicates:

“The agreement by which that dispute was settled, and conse-
quently the possibility of such recourse to the Court (to which the
Government of Iceland was consistently opposed as far as concerns
disputes over the extent of its exclusive fisheries jurisdiction, as
indeed the United Kingdom recognizes), was not of a permanent
nature. In particular, an undertaking for judicial settlement cannot
be considered to be of a permanent nature. There is nothing in that
situation, or in any general rule of contemporary international law,
to justify any other view.

After the termination of the agreement recorded in the Exchange
of Notes of 1961, there was on 14 April 1972 no basis under the
Statute for the Court to exercise jurisdiction in the case to which the
United Kingdom refers.

The Government of Iceland, considering that the vital interests
of the people of Iceland are involved, respectfully informs the Court
that it is not willing to confer jurisdiction on the Court in any case
involving the extent of the fishery limits of Iceland, and specifically
in the case sought to be instituted by the Government of the United
Kingdom of Great Britain and Northern Ireland on 14 April 1972.”

The Exchange of Notes on which the Application founds the juris-
38
38 FISHERIES JURISDICTION (DISS. OP, PADILLA NERVO)

diction of the Court, dated 11 March 1961, makes reference to the
Resolution of the Parliament of Iceland of 5 May 1959, which declared
that a recognition of the rights of Iceland to fisheries limits extending to
the whole continental shelf ‘should be sought’.

In the Note of 11 March 1961 it is stated that: ‘The Icelandic Govern-
ment will continue to work for the implementation of the Althing reso-
lution of May 5, 1959, regarding the extension of fisheries jurisdiction
around Iceland . . .”” (italics added).

The claim of Iceland that its continental shelf must be considered to
be a part of the country itself, has support in the Convention on this
subject, done at Geneva on 29 April 1958.

This Court, in its Judgment of 20 February 1969, stated:

,,.the most fundamental of all the rules of law relating to the
continental shelf, enshrined in Article 2 of the 1958 Geneva Con-
vention, ... namely that the rights of the coastal State in respect of
the area of continental shelf that constitutes a natural prolongation
of its land territory into and under the sea exist ipso facto and ab
initio, by virtue of its sovereignty over the Jand, and as an extension
of it in an exercise of sovereign rights for the purpose of exploring
the seabed and exploiting its natural resources. In short, there is
here an inherent right. In order to exercise it, no special legal process
has to be gone through, nor have any special legal acts to be per-
formed. Its existence can be declared (and many States have done
this) but does not need to be constituted. Furthermore, the right
does not depend on its being exercised. To echo the language of the
Geneva Convention, it is ‘exclusive’ in the sense that if the coastal
State does not choose to explore or exploit the areas of shelf apper-
taining to it, that is its own affair, but no one else may do so without
its express consent.” (.C./. Reports 1969, p. 22, para. 19.)

The Government of Iceland in its information and documents sent to
the Court, has given well-founded reasons and explanations of its
sovereign right to extend its fisheries jurisdiction to the entire continental
shelf area.

The coastal fisheries in Iceland have always been the foundation of the
country’s economy.

The coastal fisheries are the conditio sine qua non for the Icelandic
economy; without them the country would not have been habitable.

Iceland rests on a platform or continental shelf whose outlines follow
those of the country itself. In these shallow underwater terraces, ideal
conditions are found for spawning areas and nursery grounds upon
whose preservation and utilization the livelihood of the nation depends.
It is increasingly being recognized that coastal fisheries are based on the
special conditions prevailing in the coastal areas which provide the
necessary environment for the fishstocks. This environment is an integral

39
39 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

part of the natural resources of the coastal State.

The continental shelf is really the platform ofthe country and must be
considered to be a part of the country itself.

The vital interests of the Icelandic people are therefore at stake. They
must be protected.

The priority position of the coastal State has then always been recog-
nized through the system of fishery limits. In the past these limits have
to a great extent not been established with any regard to the interests of
the coastal State. They owe their origin rather to the preponderant
influence of distant water fishery nations, who wished to fish as close as
possible to the shores of other nations, frequently destroying one area
and then proceeding to another.

In a system of progressive development of international law the
question of fishery limits has to be reconsidered in terms of the protection
and utilization of coastal resources regardless of other considerations
which apply to the extent of the territorial sea. The international com-
munity has increasingly recognized that the coastal fishery resources are
to be considered as a part of the natural resources of the coastal State.
The special situation of countries who are overwhelmingly dependent on
coastal fisheries, was generally recognized at both Geneva Conferences
in 1958 and 1960. Since then this view has found frequent expression
both in the legislation of various countries and in important political
statements. The course of events is decidedly progressing in this direction.

Reiterating the considerations which led the Government of Iceland
to issue new regulations relating to exclusive fisheries jurisdiction in
continental shelf areas, it stated the following:

“In the aide-mémoire of 31 August, 1971, it was intimated that
‘in order to strengthen the measures of protection essential to safe-
guard the vital interests of the Icelandic People in the seas sur-
rounding its coasts, the Government of Iceland now finds it essential
to extend further the zone of exclusive fisheries jurisdiction around
its coasts to include the areas of sea covering the continental shelf’.
Tt was further stated that in the opinion of the Icelandic Govern-
ment, the object and purpose of the provisions in the 1961 Exchange
of Notes for recourse to judicial settlement in certain eventualities
have been fully achieved. The Government of Iceland, therefore,
considers the provisions of the Notes exchanged no longer to be
applicable and consequently terminated.’ (Government of Iceland’s
aide-mémoire of 24 February 1972, Annex H to United Kingdom
Application.)

“In the period of ten years which has elapsed, the United King-
dom Government enjoyed the benefit of the Icelandic Government’s
policy to the effect that further extension of the limits of exclusive

40
40 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

fisheries jurisdiction would be placed in abeyance for a reasonable
and equitable period. Continuation of that policy by the Icelandic
Government, in the light of intervening scientific and economic
evolution (including the ever greater threat of increased diversion
of highly developed fishing effort to the Icelandic area) has become
excessively onerous and unacceptable, and is harmful to the main-
tenance of the resources of the sea on which the livelihood of the
Icelandic people depends.” (Italics added.) (Government of Iceland’s
aide-mémoire of 31 August 1971, Annex C to United Kingdom
Application.)

Not only Iceland but many coastal States in all regions of the world
know by experience the harmful effects of the ever greater threat of
highly developed fishing effort near their shores, by foreign fishing fleets
equipped—like the modern trawlers of the United Kingdom—with
sophisticated technical gear. Technical progress in this field implies a
change of circumstances which may fundamentally change the former
situation.

In the Exchange of Notes of 11 March 1961, the agreement already
envisaged the prospect that the Republic of Iceland would extend the
fisheries jurisdiction beyond the 12-mile limit.

If it is contrary to international law to envisage such extension, the
United Kingdom and the Federal Republic of Germany would not have
accepted the inclusion of such statement in the formal Exchange of Notes.

There is in such Exchange of Notes an implicit recognition of the right
of Iceland to extend its fisheries jurisdiction.

The United Kingdom, in view of its recognition of the exceptional
dependence of the Icelandic nation upon coastal fisheries for their
livelihood and economic development, accepted the proposals put for-
ward by the Government of Iceland, among them, the proposal contained
in the penultimate paragraph, which states that ‘the Government of
Iceland would continue to work for the implementation of the Althing
Resolution of May 5, 1959, regarding the extension of fisheries juris-
diction around Iceland” (italics added), which declares that a recognition
of its rights to the whole continental shelf should be sought, as provided
in the Law concerning the Scientific Conservation of the Continental
Shelf Fisheries of 1948.

The United Kingdom did not object to the existence of such rights; it
accepted the proposal which contained as counterpart or consideration
the obligation of Iceland to give six months’ notice of any such extension.

If a dispute did arise in respect of such extension, it would not affect
the previous implicit recognition of Iceland’s right to extend its fisheries
jurisdiction.

41
41 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

The most essential asset of coastal States is to be found in the living
resources of the sea covering their continental shelf and in the fishing
zone contiguous to their territorial sea.

The progressive development of international law entails the recog-
nition of the concept of the patrimonial sea, which extends from the
territorial waters to a distance fixed by the coastal State concerned, in
exercise of its sovereign rights, for the purpose of protecting the resources
on which its economic development and the livelihood of its people
depends.

This concept is not a new one. It has found expression in declarations
by many governments proclaiming as their international maritime policy,
their sovereignty and exclusive fisheries jurisdiction over the sea con-
tiguous to their shores.

There are nine States which have adopted a distance of 200 nautical
miles from their shores as their exclusive fisheries jurisdiction. Some of
them have enacted and enforced regulations to that effect since 20 years
ago, when the “Santiago Declaration” was signed by the Governments
of Chile, Ecuador and Peru in August 1952.

The text of the Notes dated 11 March 1961 is susceptible of different
interpretations as regards its duration, its purpose, and the obligations
it contains.

The compromissory clause cannot be said to be of a permanent nature,
or one binding Iceland for ever to freeze its fisheries jurisdiction to the
12-mile limit.

If the object and purpose of the provision to recourse to judicial
settlement has been fully achieved and validly terminated, there would
be no basis in that provision for the jurisdiction of the Court—and that
is in my opinion the case.

There are many valid arguments and reasons in favour of the Icelandic
thesis to the effect that the Exchange of Notes has /apsed.

Since the Exchange of Notes was negotiated, a fundamental change of
circumstances has taken place, and new customary international rules and
norms have emerged and developed, permitting coastal States to claim
fisheries jurisdiction over the waters covering their continental shelves.

At the present time (and since the two Conferences on the Law of the
Sea took place) it has been a universal understanding that any coastal
State has the right to extend to a distance of 12 miles its territorial waters.
Many States have adopted that limit, including the United Kingdom.
Iceland could not be legally bound to pay the price or quid pro quo for the
recognition of its own right. But it is more important that with respect
to exclusive or preferential rights regarding fisheries in waters beyond the
territorial sea, many States in America have claimed jurisdiction to a
distance of 200 nautical miles from their shores. In other regions several
States have made similar claims and new norms have been adopted in

42
42 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

that respect. Senegal, by a law dated 19 April 1972, claimed jurisdiction
to a distance of 110 nautical miles beyond the limit of its territorial sea.

Other instances regarding the emerging of new norms may be found
in the Conclusions and Recommendations of the African States’ Regional
Seminar on the Law of the Sea, among which is the following:

“The Participants: Recommend to African States to extend their
sovereignty over all the resources of the high sea adjacent to their
Territorial Sea within an economic zone to be established and
which will include at least the continental shelf.

Call upon all African States to uphold the principle of this exten-
sion at the next International Conference on the Law of the Sea.”

In the penultimate paragraph of the Exchange of Notes it was stated
that Iceland will go on working for the implementation of the Althing
Resolution. The admission of such a statement meant an implicit recog-
nition that if and when Iceland were to do so, no violation of interna-
tional law would take place.

In the submissions on the meaning and intention of the Exchange of
Notes, contained in the Memorial on Jurisdiction submitted by the
United Kingdom, it is said:

‘“,.. the Exchange of Notes of 1961 ... [had] effect ... as an
agreement which would remain valid until such time as either the
United Kingdom consented to an extension of fisheries jurisdiction
by Iceland beyond the limits fixed in the agreement or the Inter-
national Court of Justice should decide that such an extension was
consistent with international law.” (Italics added.)

The implication of that submission is that the consent of the United
Kingdom is enough to make consistent with international law any exten-
sion by Iceland of its fisheries jurisdiction.

In the Application it is said that there is no foundation in international
law for the claim by Iceland to extend its fisheries jurisdiction to 50
nautical miles from the baselines. If such extension was in itself contrary
to international Jaw, the consent of the United Kingdom could not make
it consistent with it.

The interest of the Government of Iceland in seeking the recognition
of its rights to fisheries limits extending to the whole continental shelf is
a continuous and permanent interest as affecting its own sovereignty and
is an interest which will be fortified each day by the will and resolve of
the people of Iceland and will endure for ever as the country itself.

43
43 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

The aim, the intention and the purpose of Iceland’s claim to exclusive
fishery rights over its entire continental shelf area was asserted since 1959
and in the 1961 Exchange of Notes such a claim was recognized to exist.
In my view Iceland’s right to seek the implementation of the Althing
Resolution cannot be denied.

I cannot subscribe therefore to the assertion in the Judgment that the
right of the United Kingdom to challenge such an extension would last
“so long as Iceland might seek to implement the Althing Resolution”.

The consequence appears to be (theoretically) that the right of the
United Kingdom to invoke the Court’s jurisdiction in this matter would
last for ever, regardless of fundamental changes of circumstances, the
emerging of new customary norms, and other factors which challenge the
actual validity of the so-called ‘‘compromissory clause”.

On 29 September 1972, in the general debate of the United Nations
General Assembly, the Foreign Minister of Iceland said.

“My Government’s view is that the absence of jurisdiction is
manifest since its consent no longer existed when the proceedings
were sought to be instituted” (italics added) (Art. 34, Vienna Con-
vention).

It may be concluded, therefore, that the circunistances existing in
1961 when the Exchange of Notes took place, have changed in many
fundamental respects, which Iceland has validly invoked to sustain that
the agreement is no longer is force.

In the last decades great changes have taken place in the political,
social, economic and technical fields. The need to strike a fair balance
between strong and weak nations, between industrial countries and those
in the course of development, is each day more urgent.

The struggle for freedom and self-determination of dependent peoples
has been successful. Many new States are now giving fresh views, force
and co-operation to the community of nations.

The struggle to assert their sovereign rights over the natural resources
belonging to them is a common denominator among the coastal States
the world over.

Old practices and unfair so-called traditional situations have already
ended or will soon disappear. The need and the will to liquidate the
unjust privileges obtained through the assertion of superior strength,
is each day more pressing. These facts have created new circumstances
producing new changes.

Emerging customary laws on the problems of the sea have found
expression in many political statements, in declarations of governments,

44
44 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

in laws and regulations implemented by coastal States in many parts of
the world, for the purpose of asserting their sovereign rights and juris-
diction not only over their territorial sea but over the waters covering
their continental shelves.

In international regional conferences, important declarations of prin-
ciples were proclaimed, which advance the progressive development of
the law of the sea.

The concepts and ideas which found new expression in the adoption of
such principles were prevalent among jurists and statesmen in America
more than two decades ago. Those principles apply to the situation of
other coastal States in other continents as well, and Iceland could not be
excluded.

The Specialized Conference of the Caribbean Countries formulated a
Declaration of Principles; some of them are quoted below because of
their relevance to the points in issue:

“Recalling: That the International American Conferences held
in Bogota in 1948, and in Caracas in 1954, recognized that the
peoples of the Americas depend on the natural resources as a means
of subsistence, and proclaimed the right to protect, conserve and
develop those resources, as well as the right to ensure their use and
utilization.

That the ‘Principles of Mexico on the Legal Régime of the Sea’
which were adopted in 1956 and which were recognized ‘as the
expression of the juridical conscience of the Continent and as
applicable, by the American States’, established the basis for the
evolution of the Law of the Sea which culminated, that year, with
the annunciation by the Specialized Conference in the Capital of the
Dominican Republic, of concepts which deserved endorsement by
the United Nations Conference on the Law of the Sea, Geneva,
1958.

Considering ... That the renewable and non-renewable resources
of the sea contribute:to improve the standard of living of the
developing countries and to stimulate and accelerate their pro-
gress;

That such resources are not inexhaustible since even the living
species may be depleted or extinguished as a consequence of irra-
tional exploitation or pollution; ...

Formulate the following Declaration of Principles:

Territorial Sea ... The breadth of the territorial sea and
the manner of its delimitation should be the subject of an inter-
national agreement, preferably of a worldwide scope. In the mean-
time, each State has the right to establish the breadth of its territorial
sea up to a limit of 12 nautical miles to be measured from the appli-
cable baseline...

Patrimonial Sea. The coastal State has sovereign rights over

45
45 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

the renewable and non-renewable natural resources, which are
found in the waters, in the seabed and in the subsoil of an area
adjacent to the territorial sea called the patrimonial sea.

The coastal State has the duty to promote and the right to regulate
the conduct of scientific research within the patrimonial sea, as
well as the right to adopt the necessary measures to prevent marine
pollution and fo ensure its sovereignty over the resources of the area.

The breadth of this zone should be the subject of an international
agreement, preferably of a worldwide scope. The whole of the area
of both the territorial sea and the patrimonial sea, taking into
account geographic circumstances, should not exceed a maximum of
200 nautical miles . . .

Continental Shelf: The coastal State exercises over the continental
shelf sovereign rights for the purpose of exploring it and exploi-
ting its natural resources.

The continental shelf includes the sea-bed and subsoil of the
submarine areas adjacent to the coast, but outside the area of the
territorial sea, to a depth of 200 metres or, beyond that limit, to
where the depth of the superjacent waters admits the exploitation of
the natural resources of the said areas.

In addition, the States participating in this Conference consider
that the Latin American Delegations in the Committee on the
Sea-bed and Ocean Floor of the United Nations should promote a
study concerning the advisability and timing for the establishment
of precise outer limits of the continental shelf taking into account
the outer limits of the continental rise.

In that part of the continental shelf covered by the patrimonial
sea the legal régime provided for this area shall apply. With respect
to the part beyond the patrimonial sea, the régime established for
the continental shelf by International Law shall apply.” (Italics
added.)

The obligation to negotiate is a principle of general international law.
The United Kingdom and Iceland agreed to negotiate with the aim of
arriving at an agreement by peaceful means. There were many reasonable
offers by Iceland during the negotiations. If the United Kingdom wanted
more concessions and unilaterally stopped the negotiating process, by
instituting proceedings before the Court, that does not mean that agree-
ment by negotiation was impossible and that all efforts in that direction
should be abandoned.

The United Kingdom sent to the Court information regarding the
proposals made by Iceland during their negotiations for a provisional
agreement.

No objection was then made by the United Kingdom to the right of
Iceland to exercise jurisdiction over fishing areas inside the 50-mile limit.
The United Kingdom does not dispute the right of Iceland to impose

46
46 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

restrictions and to establish conditions according to which British vessels
could be permitted to fish in the waters claimed by Iceland in implemen-
tation of the Althing’s Resolution.

In examining the first specific Icelandic proposal made in the course
of negotiations, the United Kingdom did not argue that it was contrary
to international law to claim jurisdiction over waters beyond the 12-mile
limit. The United Kingdom objected to the nature of the proposed
restrictions and their effects on the British vessels’ catch of fish. |

Iceland proposed that the arrangement should run until 1 January
1974.

In subsequent proposals Iceland modified its stand to the extent that
the area permanently closed to British vessels would be bounded by a
line whose distance from the baselines would vary between 14 and 27
miles. In this respect the United Kingdom informed the Court as follows:

“On this basis Her Majesty’s Government calculated that the
areas in question during the respective periods in which they would
be open currently produced only 20 per cent. of the United Kingdom
catch.”

Instead of continuing negotiation, the United Kingdom by its Appli-
cation to the Court and by requesting measures of protection expected
Iceland to give way to its demands in circumstances as difficult as those
which prevailed when the Exchange of Notes of 11 March {i961 put an
end to the opposition of the" United Kingdom to the 12-mile fishery limit.

The very fact of negotiating an arrangement which will allow the
United Kingdom and the Federal Republic of Germany to fish in certain
areas within the 50-mile zone of Iceland’s fishery jurisdiction, is an
explicit recognition of the right of Iceland to extend its fishery limit and
is an implicit admission that such extension is not contrary to international
law, because the right to do it either exists or does not exist, but cannot
be the subject of bilateral negotiation. If such extension was encroach-
ment on the freedom of the high seas, the consent of the United Kingdom
cannot make legal an illegal act, nor can its consent determine what
extension of the so-called “high seas” Iceland may take-—-12 nautical
miles in 1961 and 50 nautical miles now, provided that the United King-
dom gives its consent and a bilateral agreement is concluded to that
effect.

e

The assertion that the 1961 Exchange of Notes took place under
extremely difficult circumstances, when the British Royal Navy had been
using force to oppose the 12-mile fishery limit, is not denied (para. 4 of
the United Kingdom’s Application). The Court should not overlook that
fact, and does not need to request documentary evidence as to the kind,

47
47 FISHERIES JURISDICTION (DISS. OP. PADILLA NERVO)

shape and manner of force which was used (Art. 52, Vienna Convention
on the Law of Treaties).

A big power can use force and pressure against a small nation in
many ways, even by the very fact of diplomatically insisting in having
its view recognized and accepted. The Royal Navy did not need to use
armed force, its mere presence on the seas inside the fishery limits of the
coastal State could be enough pressure. It is well known by professors,
jurists and diplomats acquainted with international relations and foreign
policies, that certain “Notes” delivered by the government of a strong
power to the government of a small nation, may have the same purpose
and the same effect as the use or threat of force.

There are moral and political pressures which cannot be proved by the
so-called documentary evidence, but which are in fact indisputably real
and which have, in history, given rise to treaties and conventions claimed
to be freely concluded and subjected to the principle of pacta sunt servanda,

(Signed) Luis PADILLA NERVO.

48
